COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and Friedman
UNPUBLISHED


              Argued by videoconference


              SARAH NICOLE MYERS
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 0955-21-3                                      JUDGE GLEN A. HUFF
                                                                                 FEBRUARY 22, 2022
              BEDFORD COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                                               James W. Updike, Jr., Judge

                                Rebecca L. Wetzel (Wetzel Legal, PLLC, on brief), for appellant.

                                Brandon K. Butler, Senior Assistant County Attorney (Benjamin M.
                                Rathsam, Guardian ad litem for the minor child; The Law Office of
                                Fairchild & Yoder, PLLC, on brief), for appellee.


                      Sarah Nicole Myers (“mother”) appeals orders from the Bedford County Circuit Court (the

              “circuit court”) terminating her residual parental rights to her daughter and approving the foster care

              goal of adoption. Mother argues that the circuit court erred because there was insufficient evidence

              to terminate her parental rights under Code § 16.1-283(B) or (C)(2). This Court finds no error and

              affirms the circuit court’s decision.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t of

Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Mother and Justen James Anthony White (“father”) are the biological parents of the child

who is the subject of this appeal.2 The Bedford County Department of Social Services (the

“Department”) first became involved with the family in 2017, when it removed two of mother’s

older children for issues related to substance abuse and inadequate housing.3 The Department

had offered services, including counseling and a substance abuse assessment, to the family. In

October 2019, the child at issue was born substance exposed and tested positive for

methamphetamine and amphetamine at birth. The child struggled with respiratory issues

associated with withdrawal symptoms and had to remain hospitalized for nine days. During this

time, the Department and the police went to mother’s home and found drug paraphernalia.

Mother admitted to using methamphetamine within three days of giving birth to the child.




       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. This opinion includes
evidence and factual findings from the circuit court necessary to address the assignments of error
presented here. Consequently, “[t]o the extent that this opinion mentions facts found in the
sealed record, [this Court] unseals[s] only those specific facts, finding them relevant to the
decision in this case. The remainder of the previously sealed record remains sealed.” Levick v.
MacDougall, 294 Va. 283, 288 n.1 (2017).
       2
          On February 8, 2021, the Bedford County Juvenile and Domestic Relations District
Court terminated father’s parental rights. Father filed a notice of appeal to the circuit court but
later withdrew his appeal.

       Mother’s two older children were subsequently placed in the custody of their paternal
       3

grandmother.
                                           -2-
        Due to concerns about substance abuse, housing, and parental capacity, the Department

removed the child and placed her in foster care, where she has remained ever since. The Bedford

County Juvenile and Domestic Relations District Court (the “JDR court”) entered emergency and

preliminary removal orders. The JDR court subsequently held that the child was abused or

neglected and entered a dispositional order.

        Once the child entered foster care, the Department required mother to participate in

services and complete certain requirements, including addressing her long-standing history of

substance abuse. Mother began using drugs when she was eight years old. She admitted to

using methamphetamine while she was pregnant with the child and that she continued to use

methamphetamine in the seven months following the child’s birth. The Department offered

mother detox services, which she declined. In May 2020, seven months after the child was born,

mother attempted to complete an inpatient substance abuse treatment program but checked

herself out after two days. In July 2020, mother completed a thirty-day inpatient substance abuse

treatment program and reportedly has not used drugs since. The Department had also initially

required that mother complete a substance abuse assessment, which she completed on August 5,

2020.

        In addition to addressing her substance abuse, the Department further required mother to

address its concerns regarding her mental health, including that she complete a psychological

evaluation. Mother did not complete the psychological evaluation until September 18, 2020.

According to the psychological evaluation, mother was “estimated to experience a Moderate to

Severe level of impairment in her psychological functioning and parenting abilities” and had

“[c]linically significant anxiety and depression.” (Emphasis in original). The clinical provider

recommended, among other things, that mother participate in weekly outpatient therapy,

complete a parenting class, and follow up with her medical provider regarding her psychotropic

                                               -3-
medication because it appeared ineffective. Mother began therapy in July 2020 and completed it

in March 2021. She also completed the recommended parenting class. But mother stopped

taking her prescribed psychotropic medication and told the Department that she had no interest in

resuming it. Mother also subsequently told the Department that she could not work because of

anxiety and applied for disability.

        The Department also required mother to secure safe and stable housing. Mother inherited

and owns her home. At the beginning of this case, the home was in a state of disrepair and,

according to the guardian ad litem’s observations, it “was not suitable for anyone to live—much

less a young child.” In September 2020, the Department visited the home and gave mother a

“fairly long list” of repairs it required her to complete. In the middle of December 2020, over a

year after the child had been in foster care, mother informed the Department that she still had

repairs to finish. One month later, the Department found that the inside of the home was

appropriate except for the need for a lock on the bathroom door. But the Department also found

a lot of debris outside the home that could injure the child. The delayed progress on the home

repairs foreclosed any opportunity for the Department to consider allowing the child to visit the

home.

        The Department additionally required that mother develop a bond with the child through

supervised visitation. Mother did not contact the Department regarding visitation during the

child’s first thirty days in foster care. In the nine months following the child’s birth, mother

visited the child only six times despite the thirty visitation opportunities the Department provided

her. Mother began participating in virtual visits in August 2020 and consistently participated in

in-person visits when they resumed thereafter.

        In addition to all of the other requirements and services, the Department required that

mother demonstrate understanding of the child’s extensive medical needs. According to the

                                                 -4-
child’s primary care physician, the child is susceptible to frequent illness. The child has a variety

of medical conditions and sees ten different doctors and therapists on a regular basis with her

foster parents. One such condition that the child suffers from is reactive airway disease, which is

triggered by smoke. The child’s doctors stated that she should never be around smoke or anyone

who smokes for an extended period. Before and after the child is exposed to smoke, she must

use a nebulizer to help her breathe. The Department informed mother of the child’s medical

conditions and that she would need to stop smoking before she could be reunited with the child.

Mother, however, did not stop smoking.

        On February 8, 2021, the JDR court terminated mother’s parental rights and approved the

foster care goal of adoption. Mother appealed those rulings to the circuit court.

        On June 3, 2021, the parties appeared before the circuit court for a de novo hearing. In

addition to evidence of the history recited above, the Department presented evidence that mother

has received all the child’s medical records but has refused to go over them with the Department.

It also presented evidence that, although mother had agreed with the Department that it was

important for her to stop smoking, she also thought that her smoking would not be a problem so

long as it was not directly in front of the child. Further, mother apparently told the Department

that it should not care if she demonstrated a period without smoking because there was no

guarantee she would not return to doing so in the future. Mother also had questioned the

diagnosis of the child’s respiratory disease and whether the child’s triggers were actually an

irritant for the child.

        According to the guardian ad litem’s report, he visited mother the day before the hearing

and asked her to describe the child’s medical conditions. Mother said that the child had a

“breathing thing,” but she could not remember the name of the disease nor recall four of the

child’s other medical conditions. The guardian ad litem also reported that mother claimed on

                                                -5-
numerous occasions that the doctors’ guidance was not accurate based on her internet research

and that the child did not need to be nebulized as often as the foster parents and doctors said she

needed to be nebulized.

       At trial, mother testified that she understood the significance of the impact that smoking

had on the child’s health. She further testified that she felt that she should discuss the child’s

medical conditions with the child’s doctors instead of the Department. In addressing the

guardian ad litem’s report, mother testified that nebulization was “an as[-]needed thing.”

       In addition to the evidence surrounding the child’s health and mother’s understanding

thereof, the Department presented evidence that, notwithstanding the steps that mother had taken

to address her own substance abuse, she had continued to maintain contact with father, who also

had longstanding substance abuse issues and had pending charges for drug possession. Notably,

the parents had a history of using drugs together. According to the Department, mother had

stated that father would continue to be involved in the child’s life even if he was battling the

disease of addiction because he was the child’s father. Mother demonstrated her commitment to

involving father in his children’s lives when, approximately one month before the circuit court

hearing, mother picked up father to bring him to a birthday party for one of their older children,

even though he had not received drug treatment.4

       Finally, with respect to her employment, mother testified that she wanted to continue

working despite the fact that she had applied for disability. She further testified that she had two

part-time jobs at Dollar Tree and Goodwill and was hoping to work up to forty hours a week.

       After hearing the evidence and arguments, the circuit court found that it was in the child’s

best interests to terminate mother’s parental rights under Code § 16.1-283(B) and (C)(2) and

approve the foster care goal of adoption. This appeal followed.


       4
           Ultimately, mother did not bring father to the birthday party.
                                                 -6-
                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Mother challenges the circuit court’s orders terminating her parental rights and approving

the foster care goal of adoption. The circuit court terminated mother’s parental rights under Code

§ 16.1-283(B) and (C)(2). Code § 16.1-283(C)(2) states that a court may terminate parental rights

if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs.,

46 Va. App. 257, 271 (2005)).

       In terminating mother’s parental rights, the circuit court found that the child was born

substance exposed and that the child continues to suffer from the effects of that exposure. It further

found that there were outstanding issues with mother’s home, smoking, employment, and parental


                                                 -7-
capacity. The court found the mother’s inability to quit smoking, which causes the child to

experience difficulty breathing, was emblematic of mother’s unwillingness and inability to remedy

these circumstances. Finally, the court found that the circumstances were not substantially

remedied in a reasonable period of time.

        Mother argues that the circuit court was “plainly wrong in terminating her parental rights

and approving a goal of adoption,” especially considering the progress she made while the child was

in foster care. Mother emphasizes that she overcame her substance abuse issues and enrolled for

counseling with her therapist. As to her understanding of her child’s medical conditions, mother

argues that her skepticism of the Department’s interpretations of the child’s diagnosis should not be

mistaken for an inability to address them, noting that she had reviewed the child’s medical records

and expressed her desire to speak with the medical professionals. The circuit court, mother says,

inappropriately relied on “speculative worries” as to how she might respond to the child’s health

concerns. Finally, mother argues that she has removed father from the home and knows he cannot

be in the child’s life until he stops his drug use.

        Notwithstanding the progress mother made in overcoming her substance abuse and

addressing her mental health, the record shows that the child has a respiratory condition—triggered

by mother’s smoking—that makes it difficult for the child to breathe. Indeed, the child’s doctors

have recommended that the child never be around smoke or anyone who does smoke for an

extended period. Accordingly, the Department told mother she needed to stop smoking for the sake

of the child’s health and for the child to live with her.

        Although mother testified that she understood the significance of her smoking’s impact on

the child’s health, that she reviewed her medical records, and that she wanted to speak to the child’s

doctors, she did not quit smoking in the two years following her daughter’s birth. Moreover, the

evidence undermines mother’s supposed understanding of the child’s medical needs, as the guardian

                                                      -8-
ad litem’s report demonstrates both her limited understanding of the child’s medical issues and her

admitted skepticism of the medical information she had been provided. Accordingly, the circuit

court relied not on “speculative worries” as to how mother would respond to the child’s health

concerns but rather a demonstrated failure by the mother to do just that.

       In addition, the evidence also undermines mother’s claim that she understands that father

cannot be in the child’s life. Her actions demonstrated her intent to continue to associate with father

notwithstanding his substance abuse issues. For instance, although mother did not ultimately bring

father to her other child’s birthday party, she had picked him up with the intent to do so despite

knowing that he had not received treatment for his substance abuse. Finally, the record shows that

mother had not remedied the unsuitable condition of her home until January 2021 (after the child

had spent over a year in foster care) and that the Department still has outstanding concerns

regarding the area outside of the home.

       The child remained in foster care for over two years and had significant health concerns that

required continuing care. Despite all the services provided, mother still had not demonstrated that

she understood and could meet the child’s needs. “It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even if, a parent will be capable of

resuming his [or her] responsibilities.” Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62

Va. App. 296, 322 (2013) (quoting Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App.

535, 540 (1990)). Considering the totality of the record, the circuit court did not err in terminating

mother’s parental rights under Code § 16.1-283(C)(2).5




       5
         With respect to mother’s challenge of the foster care goal of adoption, this Court’s
“decision to affirm the termination order necessarily subsumes this aspect of [her] appeal
because a preponderance-of-the-evidence standard governs judicial modifications of foster care
plans.” Toms, 46 Va. App. at 265 n.3.
                                               -9-
       “When a lower court’s judgment is made on alternative grounds, this Court need only

determine whether any of the alternatives is sufficient to sustain the judgment.” Castillo, 68

Va. App. at 574 n.9; see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8

(2005) (affirming a termination of parental rights under one subsection of Code § 16.1-283 and

refusing to address termination of parental rights under another subsection). As this Court finds

that the circuit court did not err in terminating mother’s parental rights under Code

§ 16.1-283(C)(2), the Court does not reach the trial court’s invocation of Code § 16.1-283(B).

                                         CONCLUSION

       For the foregoing reasons, the Court affirms the circuit court’s ruling.

                                                                                         Affirmed.




                                               - 10 -